142 F.3d 444
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth OWEN, Plaintiff-Appellant,v.Malcolm M. LUCAS, Justice;  Stanley Mosk;  Joyce Kennard;Armand Arabian;  Marvin Baxter;  Kathryn Mickle Werdegar;Paul D. Jefferson;  Julio Mateo, Jr.;  Mukesh Advani;Vivien Bronshvag;  Martha C. Byrnes;  Roberto Deazilan;Margaret De Beers Brown;  Patrick R. Dixon;  Yonkel N.Goldstein;  George G. Cowgani;  John Hisserich;  JamesHussey;  Marilyn J. Mackett;  Patricia M. Villalobos;  AdamS. Ferber;  Diane C. Yu;  Richard J. Zanassi;  Teri L.Nelson;  Colin P. Wong;  Stephen P. Klein, M.D., Defendants-Appellees.
No. 97-15767.D.C. No. CV-96-03244-CAL.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 1998.**Decided April 24, 1998.

Appeal from the United States District Court for the Northern District of California, Charles A. Legge, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Kenneth J. Owen appeals pro se the district court's dismissal for lack of subject matter jurisdiction over his 42 U.S.C. § 1983 action challenging a decision of the California Supreme Court which denied his petition for writ of review of the decision of the Committee of Bar Examiners which found that Owen had failed the First Year Law Students' Examination.  We affirm for the reasons stated by the district court.  See Craig v. State Bar of California, No. 96-55396, slip op. 3591 (9th Cir.  April 17, 1998) (applying District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983));  see also Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996);  Hirsh v. Justices of the Supreme Court of California, 67 F.3d 708, 714 (9th Cir.1995);  Rosenthal v. Justices of the Supreme Court of California, 910 F.2d 561, 567 (9th Cir.1990).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Owen's request for oral argument is denied.  The brief from amicus curiae Oakland College of Law is ordered filed


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3